Court of Appeals
                               First District of Texas
                                      BILL OF COSTS

                                       No. 01-14-00601-CV

                               Rosehurst Homeowners Association

                                                v.

                         Hughes Natural Gas, Inc. and Real Provencher

           NO. 980,933 IN THE CO CIVIL CT AT LAW NO 2 OF HARRIS COUNTY



  TYPE OF FEE            CHARGES            PAID/DUE                STATUS                PAID BY
     MT FEE                $10.00           06/08/2015              E-PAID                   ANT
     MT FEE                $10.00           05/14/2015              E-PAID                   ANT
     MT FEE                $10.00           03/23/2015              E-PAID                   APE
     MT FEE                $10.00           11/18/2014              E-PAID                   ANT
     MT FEE                $10.00           11/04/2014              E-PAID                   APE
SUPP CLK RECORD            $103.00          10/22/2014               PAID                    APE
   RPT RECORD              $195.00          08/31/2014               PAID                    ANT
STATEWIDE EFILING          $20.00           08/13/2014               PAID                    ANT
      FILING               $175.00          08/13/2014               PAID                    ANT
   CLK RECORD              $200.00          08/06/2014               PAID                    ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $743.00.

                 Court costs in this case have been taxed in this Court’s judgment

      I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                              IN TESTIMONY WHEREOF, witness my
                                                              hand and the seal of the Court of Appeals for the
                                                              First District of Texas, this October 2, 2015.